DETAILED ACTION
This action is in response to a correspondence filed on 06/10/2022.
Claims 1, 9-10 are amended.
Claims 8 and 17 are canceled.
Claims 19 and 20 are new.
Claims 1-7, 9-16 and 18-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 06/10/2022, with respect to the rejection(s) of claim(s) 1 and 9 being rejected under 35 U.S.C. 103 as being unpatentable over Chandramouli (US 20210127265) in view of Deshpande (US 20200336554), and the rejection of claim 8 being rejected under 35 U.S.C. 103 as being unpatentable over Chandramouli (US 20210127265) in view of Deshpande (US 20200336554), in view of Ravindran et al. (US 20140173076) have been fully considered and reviewed in light of the new amendments.  More specifically, the Applicant has argued that neither Chandramouli in view of Deshpande and Ravindran teaches the new feature amended in claims 1 and 9, namely “wherein the service request received from the service consumer comprises order indication information indicating an arrangement order of the plurality of service producer types, and the plurality of service producer types included in the order indication information comprise different service types of a session management function (SMF) or a policy control function (PCF), and wherein the determining the access order of the service producer instances comprises determining, based on the arrangement order of the plurality of service producer types, the access order of the service producer instances”. Upon further review, the Examiner agrees and finds the Applicant’s arguments regarding the Ravindran art persuasive. Therefore, the rejection is withdrawn. However, upon further consideration, the amendment to claims 1 and 9 introduce new grounds of rejection which are rejected in view of Krishan (US 20200127916) in view of Deshpande et al. (US 20200336554) as further detailed below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Krishan (US 20200127916) in view of Deshpande et al. (US 20200336554) hereinafter Deshpande.
Regarding claim 1, Krishan teaches a service request processing method, performed by a service proxy device (see Fig. 4 item 400 and [0043]: using a SAP proxy to select an NF to provide a particular service), the method comprising: 
receiving a service request from a service consumer, the service request comprising a plurality of service producer types (see [0046]: consumer NF 112, which in the illustrated example is an AMF, sends a discovery request message to NRF 100. The discovery request message requests discovery of all producer NFs that provide subscriber data management (SDM) service (i.e. service producer types). The UDM is an example of a producer NF that provides subscriber data management service; see also [0051]: During the discovery phase, consumer NF 300 may query NRF 100 for producer NFs that provide a given service. Additionally, Krishan teaches in [0044] that during registration, each NF producer specifies the type of service it provides); 
obtaining service producer instances respectively corresponding to the plurality of service producer types (see Fig. 2 line 6 and [0046]: In line 6 of the message flow diagram, NRF 100 responds with a list of producer NFs, including producer NF 104A and NF 104B, that provide SDM service; see [0060]: When a consumer NF initiates the discovery process by sending a discovery request message to NRF 100, NRF 100 responds with a list of available producer NFs and their corresponding localities); 
determining an access order of the service producer instances (see [0060-61]: Upon receiving the list, the consumer NF may sort the list of producer NFs based on producer locality and configured locality preference for the consumer NF. The list will thus represent producer NFs in preference order … In the example above in Table 2, consumer NF1 will first contact producer NF1. If producer NF1 is unavailable, consumer NF1 will try producer NF2. If producer NF2 is unavailable, consumer NF1 will try producer NF3; see [0066]: The consumer NFs will then sort the producer NFs that provide the requested service according to preference order based on the configured locality preference for each consumer NF. The consumer NF will then select the producer NF to provide the service in order according to the preference to structured locality attribute mapping); and 
controlling the service producer instances to process the service request based on the access order (see Fig. 2 lines 7&8 and [0046]: In lines 7 and 8 of the message flow diagram, consumer NF 112 routes traffic to producer NFs 104A and/or 104B based on an internal routing policy, the message weight, and the message priority; see [0067]: In solution 3, rather than having each consumer NF run this logic, the service access point or SAP may function as a proxy to select the producer NF for each consumer NF based on locality preference information configured with the proxy for each producer NF);
wherein the service request received from the service consumer comprises order indication information indicating an arrangement order of the plurality of service producer types (see [0038-43]: when registering with the NRF, producer NFs may publish various parameters to the NRF such as … priority, weight … using these parameters, a consumer NF can select an NF to provide a particular service … The NRF responds to the discovery request with one or more NF profiles specified by parameters in the discovery request message; see also [0074]: the consumer NF may route traffic for the requested service to the producer NF selected to provide the service. As stated above, the locality preferences may be used in combination with priorities and capacity weights to preferentially route traffic to producer NFs); and 
wherein the determining the access order of the service producer instances comprises determining, based on the arrangement order of the plurality of service producer types, the access order of the service producer instances (see Table 2 and [0061]: In the example above in Table 2, consumer NF1 will first contact producer NF1. If producer NF1 is unavailable, consumer NF1 will try producer NF2. If producer NF2 is unavailable, consumer NF1 will try producer NF3. Similarly, consumer NF2 will first attempt to contact producer NF3. If producer NF3 is unavailable, consumer NF2 will next try to contact producer NF1. If producer NF1 is unavailable, consumer NF2 will contact producer NF2; see also [0073]: selecting producer NFs in order of increasing latency).
However, Krishan does not explicitly teach a method wherein the plurality of service producer types included in the order indication information comprise different service types of a session management function (SMF) or a policy control function (PCF). 
In the same field of endeavor, Deshpande teaches a method in accordance with the present invention, the method wherein the plurality of service producer types included in the order indication information comprise different service types of a session management function (SMF) or a policy control function (PCF) (see at least [0017]: In some examples an NF 102 can be one of the NFs 102 listed in 3GPP TS 23.501 Section 4.2.2, such as … Policy Control Function (PCF), Session Management Function (SMF); see also [0021]: Similarly, producer NFs 206 are not limited to UDMs, as other types of NFs 102 can also be producer NFs 206. For instance … PCF acting as a producer NF 206). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the service request of Krishan such that the plurality of service producer types included in the order indication information comprises different service types of a SMF or a PCF as disclosed in Deshpande. Combining the teachings of DESHPANDE with the method of Krishan to arrive at the present invention would yield to expected results, namely enabling a seamless rollout of common policies across 4G and 5G networks, thereby supporting the unifies policy framework that govern network behavior. 

Regarding claim 2, Krishani in view of Deshpande teaches the limitations of claim 1 as examined above. Krishan in view of Deshpande teaches a method comprising controlling the service producer instances to process the service request based on the access order. Furthermore, Krishan teaches a method wherein the controlling the service producer instances comprises:
transmitting the service request to a first-in-order service producer instance in the access order (see [0061]: In the example above in Table 2, consumer NF1 will first contact producer NF1), and 
based on receiving a new service request from a target service producer instance, as the service consumer, after the service request is processed, transmitting the new service request to a first-in-order service producer instance in a subsequent access order, the target service producer instance being one of the service producer instances (see [0061]: If producer NF1 is unavailable, consumer NF1 will try producer NF2. If producer NF2 is unavailable, consumer NF1 will try producer NF3. Similarly, consumer NF2 will first attempt to contact producer NF3. If producer NF3 is unavailable, consumer NF2 will next try to contact producer NF1. If producer NF1 is unavailable, consumer NF2 will contact producer NF2).

Regarding claim 3, Krishan in view of Deshpande teaches the limitations of claim 2 as examined above. The combination of Krishan and Deshpande further teaches a method wherein: 
the new service request received from the target service producer instance comprises: information about a service producer instance following the target service producer instance in the access order, and the subsequent access order (see Krishan – [0073]: In step 906, the process includes selecting, by or on behalf of a consumer NF and using the locality preference rules, a producer NF to provide the service. For example, an NF or an SAP may use the stored locality preference rules to select a producer NF to provide a given service); and 
the new service request transmitted to the first-in-order service producer instance in the subsequent access order comprises: information about a service producer instance following the first-in-order service producer instance in the subsequent access order, and a further subsequent access order (see Krishan – [0073]: the stored preference rules may be structured to preferentially select producer NFs that are located in the same data center as the consumer NF. If all producer NFs located in the same data center as the consumer NF are unavailable, the stored locality preference rules may prefer producer NFs in other data centers in order of increasing latency (lowest latency is most preferred) with respect to the data center of the consumer NF).


Regarding claim 4, Krishan in view of Deshpande teaches the limitations of claim 1 examined above. The combination of Krishan and Deshpande teaches a method comprising controlling the service producer instances to process the service request based on the access order. Furthermore, Krishan teaches a method wherein the controlling the service producer instances comprises: 
transmitting the service request and the access order to a first-in-order service producer instance in the access order, upon which all service producer instances in the access order process corresponding service requests (see [0067]: SAP 700 will use the configured preference information to select the producer NF to provide the given service ... SAP 700 may also use other producer NF attributes, such as priority and weight, to load balance messages among producer NFs that have the same locality. An example of such load balancing is illustrated in FIG. 4; see also [0073]: the stored preference rules may be structured to preferentially select producer NFs that are located in the same data center as the consumer NF. If all producer NFs located in the same data center as the consumer NF are unavailable, the stored locality preference rules may prefer producer NFs in other data centers in order of increasing latency (lowest latency is most preferred) with respect to the data center of the consumer NF).

Regarding claim 5, Krishan in view of Deshpande teaches the limitations of claim 1 as examined above. The combination of Krishan and Deshpande teaches a method comprising obtaining service producer instances respectively corresponding to the plurality of service producer types. Furthermore, Krishan teaches a method wherein the obtaining the service producer instances comprises: 
transmitting a service discovery request to a specified device according to the plurality of service producer types (see [0046]: In line 5 of the message flow diagram, consumer NF 112, which in the illustrated example is an AMF, sends a discovery request message to NRF 100); 
receiving service producer instance lists from the specified device according to the service discovery request (see [0046]: In line 6 of the message flow diagram, NRF 100 responds with a list of producer NFs, including producer NF 104A and NF 104B, that provide SDM service); and 
selecting the service producer instances corresponding to the plurality of service producer types from the service producer instance lists (see [0046]: In lines 7 and 8 of the message flow diagram, consumer NF 112 routes traffic to producer NFs 104A and/or 104B based on an internal routing policy, the message weight, and the message priority; see also [0060]: the consumer NF may use load balancing or other parameters, such as weight and/or priority, to select among producer NFs with the same preference value).

Regarding claim 6, Krishan in view of Deshpande teaches a method in accordance with the limitations of claim 1 examined above. The Krishan-Deshpande combination further teaches a method comprising:
detecting whether a service producer instance that corresponds to the plurality of service producer types and meets parameter information in the service request is stored in a historical service discovery result (Deshpande – see [0046]: if session information in the NF database 210 indicates that a consumer NF 202 had previously been connected to an instance of a producer NF 206 for a service that matches the type of producer NF 206 and type of service indicated in a path header 310 of a new request 204, the producer NF selector 412 can select that same instance of the producer NF 206 for the consumer NF 202 in response to the new request 204); 
obtaining the service producer instance that corresponds to the plurality of service producer types and meets the parameter information in the service request from the historical service discovery result, based on the service producer instance being stored in the historical service discovery result (Deshpande – see [0046]: the producer NF selector 412 can select that same instance of the producer NF 206 for the consumer NF 202 in response to the new request 204); and
based on the service producer instance not being stored, transmitting the service discovery request to the specified device (Deshpande - see [0023]: The proxy 208 can select a particular producer NF 206 that matches the producer NF type and/or type of service indicated in the path header information of the request 204, and can forward the request 204 on to the producer NF 206 selected by the proxy 208).

Regarding claim 9, Krishan teaches a service request processing apparatus, comprising:
at least one memory configured to store program code; and
at least one processor configured to read the program code and operate as instructed by the program code, the program code comprising:
receiving code configured to cause the at least one processor to receive a service request transmitted by a service consumer, the service request comprising a plurality of service producer types (see [0046]: consumer NF 112, which in the illustrated example is an AMF, sends a discovery request message to NRF 100. The discovery request message requests discovery of all producer NFs that provide subscriber data management (SDM) service (i.e. service producer types). The UDM is an example of a producer NF that provides subscriber data management service; see also [0051]: During the discovery phase, consumer NF 300 may query NRF 100 for producer NFs that provide a given service. Additionally, Krishan teaches in [0044] that during registration, each NF producer specifies the type of service it provides); 
first obtaining code configured to cause the at least one processor to obtain service producer instances respectively corresponding to the plurality of service producer types according to the service request (see Fig. 2 line 6 and [0046]: In line 6 of the message flow diagram, NRF 100 responds with a list of producer NFs, including producer NF 104A and NF 104B, that provide SDM service; see [0060]: When a consumer NF initiates the discovery process by sending a discovery request message to NRF 100, NRF 100 responds with a list of available producer NFs and their corresponding localities); 
determining code configured to cause the at least one processor to determine an access order of the service producer instances (see [0060-61]: Upon receiving the list, the consumer NF may sort the list of producer NFs based on producer locality and configured locality preference for the consumer NF. The list will thus represent producer NFs in preference order … In the example above in Table 2, consumer NF1 will first contact producer NF1. If producer NF1 is unavailable, consumer NF1 will try producer NF2. If producer NF2 is unavailable, consumer NF1 will try producer NF3; see [0066]: The consumer NFs will then sort the producer NFs that provide the requested service according to preference order based on the configured locality preference for each consumer NF. The consumer NF will then select the producer NF to provide the service in order according to the preference to structured locality attribute mapping); and 
control code configured to cause the at least one processor to control the service producer instances corresponding to the plurality of service producer types to process the service request according to the access method (see Fig. 2 lines 7&8 and [0046]: In lines 7 and 8 of the message flow diagram, consumer NF 112 routes traffic to producer NFs 104A and/or 104B based on an internal routing policy, the message weight, and the message priority; see [0067]: In solution 3, rather than having each consumer NF run this logic, the service access point or SAP may function as a proxy to select the producer NF for each consumer NF based on locality preference information configured with the proxy for each producer NF);
wherein the service request received from the service consumer comprises order indication information indicating an arrangement order of the plurality of service producer types (see [0038-43]: when registering with the NRF, producer NFs may publish various parameters to the NRF such as … priority, weight … using these parameters, a consumer NF can select an NF to provide a particular service … The NRF responds to the discovery request with one or more NF profiles specified by parameters in the discovery request message; see also [0074]: the consumer NF may route traffic for the requested service to the producer NF selected to provide the service. As stated above, the locality preferences may be used in combination with priorities and capacity weights to preferentially route traffic to producer NFs); and 
wherein the determining the access order of the service producer instances comprises determining, based on the arrangement order of the plurality of service producer types, the access order of the service producer instances (see Table 2 and [0061]: In the example above in Table 2, consumer NF1 will first contact producer NF1. If producer NF1 is unavailable, consumer NF1 will try producer NF2. If producer NF2 is unavailable, consumer NF1 will try producer NF3. Similarly, consumer NF2 will first attempt to contact producer NF3. If producer NF3 is unavailable, consumer NF2 will next try to contact producer NF1. If producer NF1 is unavailable, consumer NF2 will contact producer NF2; see also [0073]: selecting producer NFs in order of increasing latency).
However, Krishan does not explicitly teach a system comprising a program code wherein the plurality of service producer types included in the order indication information comprise different service types of a session management function (SMF) or a policy control function (PCF). 
In the same field of endeavor, Deshpande teaches a system in accordance with the present invention, the apparatus comprising program code wherein the plurality of service producer types included in the order indication information comprise different service types of a session management function (SMF) or a policy control function (PCF) (see at least [0017]: In some examples an NF 102 can be one of the NFs 102 listed in 3GPP TS 23.501 Section 4.2.2, such as … Policy Control Function (PCF), Session Management Function (SMF); see also [0021]: Similarly, producer NFs 206 are not limited to UDMs, as other types of NFs 102 can also be producer NFs 206. For instance … PCF acting as a producer NF 206). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the service request of Krishan such that the plurality of service producer types included in the order indication information comprises different service types of a SMF or a PCF as disclosed in Deshpande. Combining the teachings of DESHPANDE with the embodiment of Krishan to arrive at the present invention would yield to expected results, namely enabling a seamless rollout of common policies across 4G and 5G networks, thereby supporting the unifies policy framework that govern network behavior. 

Regarding claim 10, Krishan teaches a service processing apparatus comprising:
at least one memory configured to store program code; 
and at least one processor configured to read the program code and operate as instructed by the program code, the program code comprising:
receiving code configured to cause the at least one processor to receive a service request, the service request comprising information about to-be-accessed service producer instances (see [0046]: consumer NF 112, which in the illustrated example is an AMF, sends a discovery request message to NRF 100. The discovery request message requests discovery of all producer NFs that provide subscriber data management (SDM) service (i.e. service producer types). The UDM is an example of a producer NF that provides subscriber data management service; see also [0051]: During the discovery phase, consumer NF 300 may query NRF 100 for producer NFs that provide a given service. Additionally, Krishan teaches in [0044] that during registration, each NF producer specifies the type of service it provides) and an access order of the to-be-accessed service producer instances (see [0060-61]: Upon receiving the list, the consumer NF may sort the list of producer NFs based on producer locality and configured locality preference for the consumer NF. The list will thus represent producer NFs in preference order … In the example above in Table 2, consumer NF1 will first contact producer NF1. If producer NF1 is unavailable, consumer NF1 will try producer NF2. If producer NF2 is unavailable, consumer NF1 will try producer NF3; see [0066]: The consumer NFs will then sort the producer NFs that provide the requested service according to preference order based on the configured locality preference for each consumer NF. The consumer NF will then select the producer NF to provide the service in order according to the preference to structured locality attribute mapping); 
response code configured to cause the at least one processor to respond to the service request (see Fig. 2 line 6 and [0046]: In line 6 of the message flow diagram, NRF 100 responds with a list of producer NFs, including producer NF 104A and NF 104B, that provide SDM service; see [0060]: When a consumer NF initiates the discovery process by sending a discovery request message to NRF 100, NRF 100 responds with a list of available producer NFs and their corresponding localities); and 
transmission code configured to cause the at least one processor to: transmit, after the service request is responded to, a new service request as a service consumer to a service proxy device, so that the service proxy device transmits the new service request to a next service producer instance according to the access order (see [0061]: In the example above in Table 2, consumer NF1 will first contact producer NF1. If producer NF1 is unavailable, consumer NF1 will try producer NF2. If producer NF2 is unavailable, consumer NF1 will try producer NF3; see [0066]: The consumer NFs will then sort the producer NFs that provide the requested service according to preference order based on the configured locality preference for each consumer NF. The consumer NF will then select the producer NF to provide the service in order according to the preference to structured locality attribute mapping). 
However, the Krishan reference does not explicitly teach a system wherein the access order of the to-be-accessed service producer instances comprises an access order between different service types of a session management function (SMF) or a policy control function (PCF). 
In an analogous art, Deshpande teaches a system in accordance with the present invention, the apparatus comprising program code wherein the access order of the to-be-accessed service producer instances comprises an access order between different service types of a session management function (SMF) or a policy control function (PCF) (see at least [0017]: In some examples an NF 102 can be one of the NFs 102 listed in 3GPP TS 23.501 Section 4.2.2, such as … Policy Control Function (PCF), Session Management Function (SMF); see also [0021]: Similarly, producer NFs 206 are not limited to UDMs, as other types of NFs 102 can also be producer NFs 206. For instance … PCF acting as a producer NF 206). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the service request of Krishan such that the plurality of service producer types included in the order indication information comprises different service types of a SMF or a PCF as disclosed in Deshpande. Combining the teachings of DESHPANDE with the embodiment of Krishan to arrive at the present invention would yield to expected results, namely enabling a seamless rollout of common policies across 4G and 5G networks, thereby supporting the unifies policy framework that govern network behavior. 

Regarding claim 11, it teaches the same limitations as claim 2 examined above. Therefore, the same rationale of rejection is applied. 

Regarding claim 12, it teaches the same limitations as claim 3 examined above. Therefore, the same rationale of rejection is applied.

Regarding claim 13, it teaches the same limitations as claim 4 examined above. Therefore, the same rationale of rejection is applied.

Regarding claim 14, it teaches the same limitations as claim 5 examined above. Therefore, the same rationale of rejection is applied.

Regarding claim 15, it teaches the same limitations as claim 6 examined above. Therefore, the same rationale of rejection is applied.

Regarding claim 18, Chandramouli in view of Deshpande teaches a non-transitory computer-readable storage medium, configured to store a computer program, the computer program being executable by at least one processor to perform the method according to claim 1.


Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishan (US 20200127916) in view of Deshpande et al. (US 20200336554) hereinafter Deshpande, in further view of Chandramouli et al. (US 20210127265) hereinafter Chandramouli.
Regarding claim 7, Krishan in view of Deshpande teaches a method in accordance with the limitations of claim 6 examined above. The Krishan-Deshpande combination teaches a method comprising obtaining the service producer instance that corresponds to the plurality of service producer types and meets the parameter information in the service request from the historical service discovery result, based on the service producer instance being stored in the historical service discovery result. However, Krishan in view of Deshpande does not explicitly teach a method wherein a valid time is set for the historical service discovery result, and the method further comprises, based on the service producer instance that corresponds to the plurality of service producer types and meets the parameter information in the service request being stored in the historical service discovery result: 
determining whether the historical service discovery result exceeds the valid time; and 
based on the historical service discovery result exceeding the valid time, transmitting the service discovery request to the specified device.
In the same field of endeavor, Chandramouli teaches a method in accordance with the present invention, the method wherein a valid time is set for the historical service discovery result (Chandramouli - see [0178]: determining response time), and the method further comprises, based on the service producer instance that corresponds to the plurality of service producer types and meets the parameter information in the service request being stored in the historical service discovery result: 
determining whether the historical service discovery result exceeds the valid time (Chandramouli – see [0210]: The determined metric may be compared against a threshold amount. The threshold amount may be set (e.g. by the network), or may be configurable during operation of the producer service agent in response to network conditions); and 
based on the historical service discovery result exceeding the valid time, transmitting the service discovery request to the specified device (Chandramouli – see [0210]: If the comparison indicates that some anomalous transmissions are taking place (e.g. there is a signaling storm), the producer service agent may indicate this to another network entity that can execute actions for rectifying or mitigating this determined anomaly).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to incorporate the teachings of Chandramouli suggesting setting a valid time for historical service discovery results, and transmitting the service discovery request to the specified device based on determining whether the historical service discovery result exceeds the valid time and based on the historical service discovery result exceeding the valid time to the method of the Krishan-ab Deshpande combination. Such combination would yield to several benefits, namely guarding against signaling storms, which can congest and freeze up the network resources, thereby preserving a security and trust model.

Regarding claim 16, it teaches the same limitations as claim 7 examined above. Therefore, the same rationale of rejection is applied.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Krishan (US 20200127916) in view of Deshpande et al. (US 20200336554) hereinafter Deshpande, in further view of ETSI TS 123 501 v15.2.0. “5G; System Architecture for the 5G system) hereinafter ETSI.
Regarding claim 19, Krishan in view of Deshpande is applied as disclosed in claim 1 of the present invention. The combination of Krishan and Deshpande teaches a method wherein the service request received from the service consumer comprises order indication indicating an arrangement order of the plurality of service producer types, and the plurality of service producer types included in the order indication information comprise different service types of a Session Management Function (SMF) (see at least [0017]: In some examples an NF 102 can be one of the NFs 102 listed in 3GPP TS 23.501 Section 4.2.2, such as … Policy Control Function (PCF), Session Management Function (SMF)). However, the combination of Krishan and Deshpande fail to teach a method wherein the service request includes service types of a V-SMF and an H-SMF and order indication information indicating an arrangement order of the V-SMF and the H-SMF.
In the same field of endeavor, ETSI teaches a method in accordance with the present invention, the method wherein the service request includes service types of a V-SMF and an H-SMF and order indication information indicating an arrangement order of the V-SMF and the H-SMF (ETSI teaches a concept to support non-3GPP access in which devices connects to other public land mobile network for for inter operator roaming, messaging and data services. On page 25, ETSI depicts in Fig. 4.2.4-6 the 5G system architecture in case of home route scenario comprising a Visited PLMN and a Home PLMN, wherein the service types include V-SMF in the VPLMN and H-SMF in the HPLMN. See also Page 138, 18th paragraph).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to incorporate the method of ETSI suggesting including service types of a V-SMF and an H-SMF and order indication information indicating an arrangement order of the V-SMF and the H-SMF in the service request framework of the Krishan-Deshpande combination. The motivation for such combination would have been to improve the performance of a wireless terminal during roaming, thereby improving producer NFs selection schemes when devices move and operate out of a home network range. 

Regarding claim 20, Krishan in view of Deshpande is applied as disclosed in claim 1 of the present invention. The combination of Krishan and Deshpande teaches a method wherein the service request received from the service consumer comprises order indication indicating an arrangement order of the plurality of service producer types, and the plurality of service producer types included in the order indication information comprise different service types of a Session Management Function (SMF) (see at least [0017]: In some examples an NF 102 can be one of the NFs 102 listed in 3GPP TS 23.501 Section 4.2.2, such as … Policy Control Function (PCF), Session Management Function (SMF)). However, the combination of Krishan and Deshpande fail to teach a method wherein the service request includes service types of a V-PCF and an H-PCF and order indication information indicating an arrangement order of the V-PCF and the H-PCF. 
In the same field of endeavor, ETSI teaches a method in accordance with the present invention, the method wherein the service request includes service types of a V-PCF and an H-PCF and order indication information indicating an arrangement order of the V-PCF and the H-PCF (see Page 189, sixth paragraph: In the roaming case, the AMF selects the H-PCF in addition to the V-PCF for a UE and, based on operator policies, the AMF may send the selected H-PCF to the V-PCF during the policy association establishment procedure. In addition, the AMF may, based on operator policies, forward the selected PCF to the SMF during the PDU Session Establishment procedure to enable the usage of the same PCF for AMF and SMF; see also Page 37 Fig. 4.3.2-2).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F NGANKAM whose telephone number is (571)270-3659. The examiner can normally be reached M-F 9:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571) 272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.F.N/Examiner, Art Unit 2454       

/GLENTON B BURGESS/Supervisory Patent Examiner, Art Unit 2454